Citation Nr: 1108822	
Decision Date: 03/05/11    Archive Date: 03/17/11

DOCKET NO.  08-07 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Brooke S. McDaniels, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Roanoke, Virginia.

The Veteran testified before the undersigned Acting Veterans Law Judge at a January 2010 hearing.

The issue of entitlement to service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence does not show that it is at least as likely as not that the Veteran's hearing loss was caused by his military service or that it onset within one year of service.


CONCLUSION OF LAW

Hearing loss was not incurred in service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.  

In this case, the Veteran was sent a letter in April 2007 that explained the parameters of VA's duty to assist him with developing evidence in support of his claim.  The April 2007 letter also explained what the evidence needed to show in order to establish entitlement to service connection for a claimed disability and explained the manner whereby VA assigns disability ratings and effective dates for service connected disabilities.  The Board concludes that the duty to notify has been met.  

In addition to its duty to provide various notices to the claimant, VA also must make reasonable efforts to assist him or her with obtaining evidence that is necessary in order to substantiate his or her claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, Social Security Administration (SSA) disability records, and a transcript of the Veteran's testimony at the January 2010 hearing.  

The Veteran was also afforded a VA audiological evaluation in December 2008.  That examination fully documented the Veteran's hearing loss and resultant functional impairments, and the examiner offered a well supported rationale for the conclusions that she expressed in her report.  Therefore, this examination was adequate for rating purposes.

For the reasons set forth above, the Board finds that VA satisfied its obligations pursuant to the VCAA in this case.

II.  Service connection

The Veteran contends that he has hearing loss due to exposure to loud noise while he was in service.  At his January 2010 hearing, the Veteran testified that he was riding in a personnel carrier when it hit a mine which caused a loud explosion.  He testified that his ears itched for a couple of weeks after this experience and that he believed that this caused his hearing loss.  The Veteran also contended that since he obtained service connection for tinnitus, the same acoustic trauma must have caused his present hearing loss. 

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including sensorineural hearing loss, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria.  Hearing status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The United States Court of Veterans Appeals (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran's service treatment records reflect that, at the time of his July 1969 military entrance examination the Veteran's pure tone thresholds, in decibels, were, with respect to the right ear, 15 at 500 Hertz, 5 at 1000 Hertz, 5 at 2000 Hertz, 5 at 3000 Hertz, 5 at 4000 Hertz, and 10 at 6000 Hertz.  In his left ear they were 20 at 500 Hertz, 5 at 1000 Hertz, 15 at 2000 Hertz, 20 at 3000 Hertz, 20 at 4000 Hertz, and 55 at 6000 Hertz.  At the time of the Veteran's separation examination in April 1971 his pure tone thresholds were 15 at 500 Hertz, 15 at 1000 Hertz, 15 at 2000 Hertz, and 15 at 4000 Hertz.  These findings were the same for both of the Veteran's ears.  The Veteran denied any current of past ear trouble on a "Report of Medical History" that was prepared in conjunction with his separation examination. 

VA treatment records show that the Veteran currently experiences hearing loss and that he has been prescribed hearing aids.  SSA records do not address the etiology or onset of the Veteran's hearing loss. 

The Veteran was afforded a VA audiological evaluation in December 2008.  At that time, the Veteran reported that he had difficulty understanding speech in all situations.  He reported that his difficulty hearing began in 1970, but the audiologist noted that the Veteran's service treatment records showed that he had normal hearing at the time of his discharge physical. 

The Veteran reported that while he was in the service he was exposed to noise from small arms fire, jet aircraft, explosions, and other combat noises.  He reported no post-service history of noise exposure.  He denied any history of ear pain, ear drainage, or ear surgery.  He denied any known family history of hearing loss.

Audiological testing showed pure tone threshold averages of 52 decibels in the right ear and 56 in the left ear.  The Veteran's speech recognition scores were 88 percent in the right ear and 82 percent in the left ear.  The examiner diagnosed mild to moderate low and mid frequency sensorineural hearing loss dropping to a profound loss at the highest test frequencies.  Word recognition scores were good bilaterally.  The Veteran also reported experiencing tinnitus, and as previously noted he has already been granted service connection for that disability.

The December 2008 examination shows that the Veteran currently has hearing loss as defined by 38 C.F.R. § 3.385.  However, the examiner opined that the Veteran's hearing loss was not caused or aggravated by active duty noise exposure.  She explained that the Veteran had normal hearing at the time of his discharge from service with no deterioration of thresholds during his period of service and for that reason his hearing loss was not caused by service.  However, she noted that tinnitus could be caused by noise exposure even absent measurable hearing loss.  

The evidence does not show that it is at least as likely as not that the Veteran's hearing loss is related to his service.  The Veteran reported that he has had difficulty hearing since 1970.  His statement, although undoubtedly sincere, is not credible in light of the separation examination showing that he had normal hearing in April 1971.  The VA examiner, who reviewed the Veteran's history and conducted a complete audiological evaluation, concluded that while the Veteran's tinnitus was as likely as not due to noise exposure in service, his hearing loss was not because his hearing was normal at the time of his separation and there was no threshold shift during the Veteran's period of service.  There is no medical opinion to the contrary of record.  Moreover, the Veteran lacks the specialized expertise that is necessary to associate his current hearing loss with an event that took place over 30 years earlier.  

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, service connection for hearing loss is denied.


ORDER

Service connection for hearing loss is denied.



REMAND

At his January 2010 hearing, the Veteran testified that he hurt his back during service when he was riding in an armored personnel carrier that ran over a mine.  The Veteran testified that he was thrown in the air and landed flat on his back on an asphalt surface.  He testified that his back hurt since that time, but that he did not seek medical treatment for it until much later.  VA medical records show that the Veteran is currently prescribed medication for back pain.

VA is required to provide a medical examination or medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5107A(d).  An examination is considered necessary if the record contains competent evidence that (a) the Veteran has a current disability or persistent or recurrent symptoms of a disability; (b) the disability or symptoms may be associated with the Veteran's service; and (c) the record does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.  

The Veteran's testimony that he injured his back in service and that he experienced symptoms related to his back continuously since that time is sufficient to satisfy the low threshold for the provision of a VA examination that is set forth in McClendon v. Nicholson, 20Vet. App. 79, 86 (2006).

Given the other needed development in this case, more recent treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran and request that he identify all treatment that he received for his low back.  All identified treatment records should be obtained, to the extent that they are not already in the claims file. More recent VA treatment records should also be obtained.  If records are identified but cannot be obtained this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any back disorder that he may have.  All necessary tests and studies should be performed.  If a back disorder is diagnosed, the examiner should indicate whether it is consistent with the type of disorder that would be expected as a result of the Veteran falling on his back due to an explosion.  The examiner should also provide an opinion as to whether it is at least as likely as not (at least 50 percent likely) that the Veteran's low back disorder is related to his military service.  If the examiner cannot provide the requested opinion without resort to undue speculation, then he or she should explain why this is the case.

3.  After completion of the above development, the Veteran's claim for service connection for a back disorder should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


